Matter of Asimina-Manto Papaioannou (2017 NY Slip Op 05793)





Matter of Asimina-manto Papaioannou


2017 NY Slip Op 05793


Decided on July 20, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 20, 2017

[*1]In the Matter of ASIMINA-MANTO PAPAIOANNOU, an Attorney. 
(Attorney Registration No. 4593687)

Calendar Date: July 17, 2017

Before: McCarthy, J.P., Garry, Rose, Aarons and Rumsey, JJ.


Asimina-Manto Papaioannou, Athens, Greece, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Asimina-Manto Papaioannou was admitted to practice by this Court in 2008 and lists a business address in Athens, Greece with the Office of Court Administration. By affidavit sworn to June 9, 2017 and filed June 16, 2017, Papaioannou now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Papaioannou's application by correspondence dated June 27, 2017.
Upon reading the affidavit of Papaioannou, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Papaioannou is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Garry, Rose, Aarons and Rumsey, JJ., concur.
ORDERED that Asimina-Manto Papaioannou's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Asimina-Manto Papaioannou's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Asimina-Manto Papaioannou is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Papaioannou is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any [*2]advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Asimina-Manto Papaioannou shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.